       Case: 1:17-md-02804 Doc #: 3290 Filed: 05/05/20 1 of 11. PageID #: 493093


                                       UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF OHIO
                                            EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION,                                                       MDL NO. 2804
OPIATE LITIGATION
                                                                                    Case No. 17-MD-2804

                                                                                    Judge Dan Aaron Polster
THIS DOCUMENT RELATES TO:


Rees v. McKesson Corporation, et al.      DeMaro v. Purdue Pharma, L.P., et al.     Delancey v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45252                   MDL Case No. #1:19-op-45465               MDL Case No. #1:19-op-45480

Wood v. Purdue Pharma L.P., et al.        Cruz v. Purdue Pharma, L.P., et al.       Stewart v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45264                   MDL Case No. #1:19-op-45466               MDL Case No. #1:19-op-45481

Salmons v. Purdue Pharma L.P., et al.     Paul v. Purdue Pharma, L.P., et al.       Shewmake v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45268;                  MDL Case No. #1:19-op-45467               MDL Case No. #1:19-op-45482

Ambrosio v. Purdue Pharma L.P., et al.    Lechuga v. Purdue Pharma, L.P., et al.    Weatherwax v. Purdue Pharma, LP., et al.
MDL Case #1:18-OP-45375                   MDL Case No. #1:19-op-45468               MDL Case No. #1:19-op-45483

Whitley v. Purdue Pharma LP., et al.      Brumbarger v. Purdue Pharma, LP., et al. Martinez v. Purdue Pharma, L.P., et al.
MDL Case #1:18-OP-45598                   MDL Case No. #1:19-op-45469              MDL Case No. #1:19-op-45484

Roach v. McKesson Corporation, et al.     Means v. Purdue Pharma, L.P., et al.      Warren v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-OP-45662               MDL Case No. #1:19-op-45470               MDL Case No. #1:19-op-45486

Hunt v. Purdue Pharma L.P., et al.        Peterson v. Purdue Pharma, L.P., et al.   Carlson v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-OP-45681               MDL Case No. #1:19-op-45472               MDL Case No. #1:19-op-45487

Hanlon v. Purdue Pharma L.P., et al.      Hampel v. Purdue Pharma, L.P., et al.     Flach v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45052               MDL Case No. #1:19-op-45473               MDL Case No. #1:19-op-45488

Frost v. Purdue Pharma L.P., et al.       Whittaker v. Purdue Pharma, L.P., et al. Ivie v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-op-46327               MDL Case No. #1:19-op-45475              MDL Case No. #1:19-op-45489

Moore v. Purdue Pharma L.P., et al.       Tuttle v. Purdue Pharma, L.P., et al.     Cherry v. Purdue Pharma, L.P., et al.
MDL Case No. #1:18-op-46305               MDL Case No. #1:19-op-45476               MDL Case No. #1:19-op-45490

Artz v. Purdue Pharma, L.P., et al.       Hamawi v. Purdue Pharma, L.P., et al.     Ortiz v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45459               MDL Case No. #1:19-op-45477               MDL Case No. #1:19-op-45492

Rodriquez v. Purdue Pharma, L.P., et al. Gauthier v. Purdue Pharma, L.P., et al.    Meinecke v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45463              MDL Case No. #1:19-op-45478                MDL Case No. #1:19-op-45493

Ellis v. Purdue Pharma, L.P., et al.      Simonson v. Purdue Pharma, L.P., et al.   Brant v. Purdue Pharma, L.P., et al.
MDL Case No. #1:19-op-45464               MDL Case No. #1:19-op-45479               MDL Case No. #1:19-op-45494

                                                                                    Williams, v. Purdue Pharma, L.P., et al.
                                                                                    MDL Case No. #1:19-op-45485

                                                              1
    Case: 1:17-md-02804 Doc #: 3290 Filed: 05/05/20 2 of 11. PageID #: 493094




            JOINT MOTION FOR AN ADDITIONAL 60 DAY STAY OF ALL
            REMAINING CLASS CERTIFICATION BRIEFING DEADLINES

       Plaintiffs in the above-captioned cases (“NAS Plaintiffs”) and Defendants identified

below 1 respectfully request an additional 60-day stay of all remaining class certification

deadlines in light of the ongoing COVID-19 pandemic. The parties requested an initial 60-day

stay of all class certification deadlines on March 13, 2020. Dkt. 3226. The Court granted that

motion on March 16, 2020. The current deadlines require that the parties complete outstanding

depositions by June 8, with Defendants’ opposition to Plaintiffs’ motion for class certification

being due June 8 and Plaintiffs’ reply on July 17. Since the Court’s order, however, the

circumstances necessitating the initial stay have not meaningfully improved. In fact, they have

worsened.

       When the parties requested the initial 60-day stay, there were approximately 2000

COVID-19 cases in the United States; today there are over 1.1 million cases, over 68,000

COVID-19 related deaths, and 42 states plus the District of Columbia have issued stay-at-home

orders, most of which are still in full effect, and apply to attorneys, witnesses, and third-party

subpoena recipients alike. 2 These circumstances have created significant obstacles to performing

discovery on new Plaintiff Ashley Poe and have rendered completing the remaining fact and



1
  Certain defendants that may be named in the above-captioned cases or soon to be filed
amended pleadings are not subject to personal jurisdiction in some or all of these cases, in which
responsive pleadings are not yet due pursuant to the Court’s orders. Defendants submit this
filing as instructed by the Court but subject to, and without waiver of, all defenses, including
lack of personal jurisdiction, no service of process, or ineffective service of process, in each case.
2
  See CDC, Case of Coronavirus Disease (COVID-19) in the U.S. (last updated April 25, 2020)
available at https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html; Sarah
Mervosh et al., Which State and Cities Have Told Resident to Stay at Home, N.Y. TIMES (last
updated April 20, 2020), available at https://www.nytimes.com/interactive/2020/us/coronavirus-
stay-at-home-order.html; Sarah Mervosh et al., See Which States Are Reopening and Which Are
Still Shut Down, N.Y. TIMES (last updated May 1, 2020), available at
https://www.nytimes.com/interactive/2020/us/states-reopen-map-coronavirus.html.
                                                  2
    Case: 1:17-md-02804 Doc #: 3290 Filed: 05/05/20 3 of 11. PageID #: 493095




expert depositions infeasible due to burdens placed on the witnesses by COVID-19. An

additional 60-day stay is required to permit the parties to collect outstanding records and to allow

circumstances to improve before the remaining expert and fact witness depositions necessary to

the parties’ class certification briefs can reasonably take place.

       Complications arising from the identification of Ashley Poe as a class representative

warrant an additional 60-day stay. The parties must conduct full discovery on Ms. Poe.

Plaintiffs did not provide Defendants with records release forms for Ms. Poe or her child until

April 17, 2020. Defendants have now requested medical, school, and social services records

from numerous entities in Ohio and Washington. Under ordinary circumstances, it takes several

weeks to receive responses to Defendants’ records requests, which could not be issued without

these releases. But given that many doctors’ offices, hospitals, pharmacies, schools, and local

government agencies are now either shuttered or overwhelmed, it will take considerably longer

to receive them under the current circumstances. Ms. Poe and her child have received medical

services in both Ohio and Washington. Many Ohio health care providers have been closed or are

operating in a very limited capacity since Defendants received the Poe releases; Ohio healthcare

providers could not even begin to reopen their offices for “non-essential surgeries and

procedures” until May 1. 3 Washington healthcare providers are still required to delay many non-

urgent procedures. 4 Once Defendants receive complete responses to these record requests,




3
 See Ohio Dep’t of Health, Director’s Stay Safe Ohio Order (April 30, 2020) available at
https://coronavirus.ohio.gov/static/publicorders/Directors-Stay-Safe-Ohio-Order.pdf.
4
 See Office of the Governor, State of Washington, Interpretive Statement Related to
Proclamation by the Governor 20-24, Restrictions on Non-Urgent Medical Procedures (Apr. 29,
2020), available at https://www.governor.wa.gov/sites/default/files/Non-Emergent%20
Procedure%20Interpretive%20Statement%204.29.20%20%28tmp%29.pdf.


                                                  3
    Case: 1:17-md-02804 Doc #: 3290 Filed: 05/05/20 4 of 11. PageID #: 493096




additional time will be needed to review the records and then schedule and depose Ms. Poe and

any other relevant witnesses.

        In addition to the complications described above, significant and ongoing obstacles

created by the COVID-19 response make completing the remaining depositions infeasible. First,

the two fact witnesses in this case who remain to be deposed are single parents of young children

with significant caretaking responsibilities. At this time, they cannot legally (due to stay-at-

home orders) or safely (due to risk of virus spread) arrange for alternate childcare. This is

particularly true for Ms. Artz who is a member of a high-risk group due to a brain tumor

diagnosis. Accordingly, neither Ms. Poe nor Ms. Artz can sit for depositions under the current

circumstances.

        Second, the expert witnesses remaining to be deposed also have significant constraints on

their time and capacity that render it problematic or impractical for them to prepare and sit for a

deposition before the current deadline. The experts to be deposed are physicians and

epidemiologists, several of whom are involved in the medical response to COVID-19, including

through work in the neonatal intensive care unit. Deposing these experts at this time is not in the

best interest of their patients or the community at large.

        Finally, Defendants may also need to depose medical professionals who provided

relevant care to Ms. Poe, Ms. Artz, or their children. These individuals—whom Defendants

cannot identify without reviewing Ms. Poe’s complete records and deposing Ms. Poe and Ms.

Artz—might not agree to sit for depositions under the current circumstances, especially

considering they have no ties to either side of this case. Like the expert witnesses, these

individuals may be working on the front lines of the COVID-19 pandemic and have limited or no

availability to prepare or sit for a deposition.




                                                   4
    Case: 1:17-md-02804 Doc #: 3290 Filed: 05/05/20 5 of 11. PageID #: 493097




       For all of these reasons, the parties request that the Court set the following revised

scheduling deadlines:

                                                        Current Deadline        Proposed Deadline

 Deposition of Defendants’ Expert Witnesses             June 8, 2020         August 7, 2020

 Defendants’ Opposition to Class Certification          June 9, 2020         August 10, 2020

 Plaintiffs’ Reply in Support of Class Certification    July 17, 2020        September 15, 2020




                                                 5
    Case: 1:17-md-02804 Doc #: 3290 Filed: 05/05/20 6 of 11. PageID #: 493098




Dated: May 5, 2020

Respectfully submitted,

 /s/ Thomas E. Bilek                         /s/ Emily S. Ullman
 Thomas E. Bilek                             Geoffrey E. Hobart
 Kelly Cox Bilek                             Emily S. Ullman
 THE BILEK LAW FIRM, L.L.P.                  COVINGTON & BURLING LLP
 700 Louisiana, Suite 3950                   One CityCenter
 Houston, TX 77002                           850 Tenth Street NW
 (713) 227-7720                              Washington, DC 20001
 tbilek@bileklaw.com                         Tel: (202) 662-5281
 kbilek@bileklaw.com                         ghobart@cov.com
                                             eullman@cov.com
 Counsel for NAS Plaintiffs
                                             Counsel for McKesson Corporation


 /s/ Charles C. Lifland                      /s/ Andrew J. O’Connor
 Charles C. Lifland                          Brien T. O’Connor
 O’MELVENY & MYERS LLP                       Andrew J. O’Connor
 400 S. Hope Street                          ROPES & GRAY LLP
 Los Angeles, CA 90071                       Prudential Tower, 800 Boylston Street
 (213) 430-6000                              Boston, MA 02199-3600
 clifland@omm.com                            Telephone: (617) 235-4650
                                             Brien.O’Connor@ropesgray.com
 Attorneys for Defendants Johnson &          Andrew.O’Connor@ropesgray.com
 Johnson; Janssen Pharmaceuticals, Inc.;
 Ortho-McNeil-Janssen Pharmaceuticals,       Counsel for Mallinckrodt LLC, SpecGx LLC, and
 Inc. n/k/a Janssen Pharmaceuticals, Inc.;   specially appearing for Mallinckrodt plc
 and Janssen Pharmaceutica, Inc. n/k/a
 Janssen Pharmaceuticals, Inc.




                                              6
   Case: 1:17-md-02804 Doc #: 3290 Filed: 05/05/20 7 of 11. PageID #: 493099




/s/ Donna M. Welch_________                /s/ Angela R. Vicari
Donna M. Welch, P.C.                       Angela R. Vicari
KIRKLAND & ELLIS LLP                       Andrew K. Solow
300 North LaSalle                          Arnold & Porter Kaye Scholer LLP
Chicago, IL 60654                          250 West 55th Street
Tel: (312) 862-2000                        New York, NY 10019
donna.welch@kirkland.com                   212-836-8000
                                           Angela.Vicari@arnoldporter.com
Attorney for Defendants Allergan plc       Andrew.Solow@arnoldporter.com
(appearing specially), Allergan Finance,
LLC (f/k/a/ Actavis, Inc. f/k/a Watson     Jonathan Stern
Pharmaceuticals, Inc.), Allergan Sales,    Arnold & Porter Kaye Scholer LLP
LLC, and Allergan USA, Inc.                601 Massachusetts Avenue, NW
                                           Washington, DC 20001
                                           202-942-5000
                                           Jonathan.Stern@arnoldporter.com

                                           Sean Morris
                                           Arnold & Porter Kaye Scholer LLP
                                           777 South Figueroa Street, 44th Floor
                                           Los Angeles, CA 90017
                                           Sean.Morris@arnoldporter.com

                                           Attorneys for Defendants Endo Pharmaceuticals
                                           Inc. and Endo Health Solutions Inc.

/s/ Terry M. Henry                         /s/ James W. Matthews
Terry M. Henry                             James W. Matthews
Melanie S. Carter                          Katy E. Koski
Justina L. Byers                           Ana Francisco
BLANK ROME LLP                             Kristina Matic
130 N. 18th Street                         FOLEY & LARDNER LLP
One Logan Square                           111 Huntington Avenue
Philadelphia, PA 19103                     Boston, MA 02199
Tel: (215) 569-5644                        Tel: 617.342.4000
Fax: (215) 832-5644                        Fax: 617.342.4001
THenry@blankrome.com                       Email: jmatthews@foley.com
                                           kkoski@foley.com
Counsel for Defendants Teva                afrancisco@foley.com
Pharmaceutical Industries Ltd.; Teva       kmatic@foley.com
Pharmaceuticals USA, Inc.; Cephalon Inc.;
Watson Laboratories, Inc.; Actavis LLC;   Counsel for Defendant Anda, Inc.
and Actavis Pharma, Inc. f/k/a Watson
Pharma, Inc.




                                            7
   Case: 1:17-md-02804 Doc #: 3290 Filed: 05/05/20 8 of 11. PageID #: 493100




/s/ John J. Haggerty                   .   /s/ William E. Padgett
John J. Haggerty                           William E. Padgett
FOX ROTHSCHILD LLP                         Kathleen L. Matsoukas
2700 Kelly Road, Suite 300                 BARNES & THORNBURG LLP
Warrington, PA 18976-3624                  11 South Meridian Street
Tel.: (215) 345-7500                       Indianapolis, IN 46204
Fax: (215) 345-7507                        Tel: (317) 236-1313
jhaggerty@foxrothschild.com                Fax: (317) 231-7433
                                           william.padgett@btlaw.com
Counsel for Prescription Supply Inc.       kathleen.matsoukas@btlaw.com

                                           Counsel for Defendants H. D. Smith, LLC f/k/a H.
                                           D. Smith Wholesale Drug Company, H. D. Smith
                                           Holdings, LLC and H. D. Smith Holding
                                           Company
/s/ Enu Mainigi                             /s/ Robert A. Nicholas
Enu Mainigi                                Robert A. Nicholas
WILLIAMS & CONNOLLY LLP                    Shannon E. McClure
725 Twelfth Street, N.W.                   REED SMITH LLP
Washington, DC 20005                       Three Logan Square
Telephone: (202) 434-5000                  1717 Arch Street, Suite 3100
Fax: (202) 434-5029                        Philadelphia, PA 19103
emainigi@wc.com                            Tel: (215) 851-8100
                                           Fax: (215) 851-1420
Counsel for Defendant Cardinal Health,     rnicholas@reedsmith.com
Inc.                                       smcclure@reedsmith.com

                                           Counsel for AmerisourceBergen Drug
                                           Corporation and AmerisourceBergen
                                           Corporation




                                            8
   Case: 1:17-md-02804 Doc #: 3290 Filed: 05/05/20 9 of 11. PageID #: 493101




 /s/ Tina M. Tabacchi                  /s/ Kelly A. Moore
Tina M. Tabacchi                       Kelly A. Moore
Tara A. Fumerton                       MORGAN, LEWIS & BOCKIUS LLP
JONES DAY                              101 Park Avenue
77 West Wacker                         New York, NY 10178
Chicago, IL 60601                      Tel: (212) 309-6612
Tel.: (312) 782-3939                   Fax: (212) 309-6001
Fax: (312) 782-8585                    kelly.moore@morganlewis.com
tmtabacchi@jonesday.com
tfumerton@jonesday.com                 John P. Lavelle, Jr.
                                       MORGAN, LEWIS & BOCKIUS LLP
Counsel for Walmart Inc.               1701 Market Street
                                       Philadelphia, PA 19103
                                       Tel: (215) 963-4824
                                       Fax: (215) 963-5001
                                       john.lavelle@morganlewis.com

                                       Attorneys for Defendants Rite Aid of Maryland,
                                       Inc. and Rite Aid Corp.
/s/ Kaspar Stoffelmayr                 /s/ Eric R. Delinsky
Kaspar Stoffelmayr                     Eric R. Delinsky
BARTLIT BECK LLP                       Alexandra W. Miller
54 West Hubbard Street                 ZUCKERMAN SPAEDER LLP
Chicago, IL 60654                      1800 M Street, NW
Tel. (312) 494-4400                    Suite 1000
kaspar.stoffelmayr@bartlitbeck.com     Washington, DC 20036
                                       Phone: (202) 778-1800
Counsel for the Walgreens Defendants   Fax: (202) 822-8106
                                       E-mail: edelinsky@zuckerman.com
                                       E-mail: smiller@zuckerman.com

                                       Counsel for CVS Rx Services, Inc.; CVS Indiana,
                                       LLC




                                        9
  Case: 1:17-md-02804 Doc #: 3290 Filed: 05/05/20 10 of 11. PageID #: 493102




/s/ Robert M. Barnes                     /s/ Daniel G. Jarcho
Robert M. Barnes                         Daniel G. Jarcho
Scott D. Livingston                      ALSTON & BIRD LLP
Joshua A. Kobrin                         950 F Street NW
Matthew R. Mazgaj                        Washington, DC 20004
MARCUS & SHAPIRA, LLP                    Tel: (202) 239-3254
35th Floor, One Oxford Centre            Fax: (202) 239-3333
301 Grant Street                         daniel.jarcho@alston.com
Pittsburgh, PA 15219
Phone: (412) 471-3490                    Cari K. Dawson
Fax: (412) 391-8758                      Jenny A. Hergenrother
E-mail: rbarnes@marcus-shapira.com       ALSTON & BIRD LLP
E-mail: livingston@marcus-shapira.com    1201 West Peachtree Street NW
E-mail: kobrin@marcus-shapira.com        Atlanta, GA 30309
E-mail: mazgaj@marcus-shapira.com        Tel: (404) 881-7000
                                         Fax: (404) 881-7777
Counsel for HBC Service Company          cari.dawson@alston.com
                                         jenny.hergenrother@alston.com

                                         Counsel for Defendant Noramco, Inc.
/s/ Ronda L. Harvey
Ronda L. Harvey
Fazal A. Shere
BOWLES RICE LLP
600 Quarrier Street
Charleston, West Virginia 25301
Telephone: (304) 347-1100
Email: rharvey@bowlesrice.com
       fshere@bowlesrice.com

Counsel for Defendants Kroger Entities




                                         10
   Case: 1:17-md-02804 Doc #: 3290 Filed: 05/05/20 11 of 11. PageID #: 493103




                                 CERTIFICATE OF SERVICE

       A copy of the foregoing was filed via the Court’s electronic filing system on May

5, 2020. Notice of this filing will be sent by e-mail through the Court’s electronic case-

filing system to all counsel of record.

                                                       /s/Emily S. Ullman
                                                       EMILY S. ULLMAN




                                                11
